IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                       _____________________

                            No. 95-10055
                          Summary Calendar
                       _____________________

                           RONNIE ANDERSON,

                                               Plaintiff-Appellant,

                                versus

              DAVID WILLIAMS, Tarrant County Sheriff,

                                               Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
                              for the
                    Northern District of Texas
                          (4:94-CV-862-Y)
_________________________________________________________________

                           (April 24, 1995)

Before JOHNSON, DUHE, and BENAVIDES, Circuit Judges.

JOHNSON, Circuit Judge:1

     Plaintiff-Appellant Ronnie Anderson ("Anderson") appeals the

district court's dismissal of his section 1983 civil rights suit

against David Williams, Sheriff of Tarrant County, Texas ("Sheriff

Williams").   Because we completely agree with the district court

that Anderson's section 1983 claim against Sheriff Williams is

frivolous and without merit, we dismiss the appeal.


    1
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to this Rule, the Court has determined that this opinion
should not be published.
2
                 I.   Facts and Procedural History

     Anderson filed a section 1983 civil rights suit against

Sheriff Williams, claiming that the Tarrant County Jail prints its

name or trademark on Anderson's private mail and that such mark

"causes unjust prejudice and discrimination against Plaintiff and

receiver at receiver's place of address" and violates his "right to

remain private in papers."   Record at 5.   Anderson requested that

the district court enjoin the Tarrant County Jail from printing its

name or trademark on prisoners' private out-going mail.

     Anderson argues that the Tarrant County Jail seizes his

property when it places its name or trademark on his mail and that

by seizing and marking the mail, his Fourth Amendment right to be

secure in his papers and effects is violated.   He argues that the

placing of such marks on his private mail causes suffering and

emotional distress.    He claims that the marks violate his First

Amendment right to free speech because when he writes to his son

the marks indicate to his ex-wife that he is in jail.2    Anderson

contends that the marking practice impairs his communications and

somehow stigmatizes his son.

     The district court granted Anderson leave to proceed in forma

     2
      Anderson raises the First Amendment arguments for the first
time on appeal. Issues raised for the first time on appeal are not
reviewable by this Court unless they involve purely legal questions
and failure to consider them would result in manifest injustice.
Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991). There is no
manifest injustice in this Court's not reaching the First Amendment
claims in this case.     Anderson's First Amendment arguments are
frivolous in that he asserts that the First Amendment protects a
user of the United States mail from a subjectively unwanted postal
mark on the outside of the envelope. There is no arguable basis in
First Amendment law for such a claim.

                                 3
pauperis and determined that Anderson failed to state a claim under

section 1983 because his allegations lacked an arguable basis in

law.   The district court then dismissed the complaint as frivolous

pursuant to 28 U.S.C. § 1915(d), and Anderson now appeals.

                               II.    Discussion

       An in forma pauperis complaint may be dismissed as frivolous

if it lacks an arguable basis in law or fact.              28 U.S.C. § 1915(d);

Eason v. Thaler, 14 F.3d 8, 9 (5th Cir. 1994).                 A complaint lacks

an arguable basis in law if it is based on an indisputably

meritless   legal    theory    such   as      if   the   complaint     alleges   the

violation   of   a   legal    interest       which   clearly    does    not   exist.

Neitzke v. Williams, 490 U.S. 319, 327 (1989).                 This Court reviews

a section 1915(d) dismissal for abuse of discretion.                     Graves v.

Hampton, 1 F.3d 315, 317 (5th Cir. 1993).

       The question in an alleged Fourth Amendment violation is

whether government officials infringed upon a person's reasonable

expectation of privacy.        United States v. Jenkins, 46 F.3d 447,

454 (5th Cir. 1995).         Anderson had no reasonable expectation of

privacy in the exterior of an envelope which he publicly deposited

in the United States Postal Service.               Therefore, he has no Fourth

Amendment protection for the outside of his posted envelopes and,

hence, no corresponding section 1983 claim.

                              III.    Conclusion

       Because this appeal is without arguable merit and is thus

frivolous, the appeal is dismissed.

APPEAL DISMISSED.


                                         4
5